Citation Nr: 1313432	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  07-31 585	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent from May 18, 2005 to September 19, 2012 and in excess of 20 percent thereafter for residuals of a fractured shaft, left humerus.

2.  Entitlement to initial compensable rating prior to September 29, 2009 and in excess of 10 percent thereafter for a left elbow disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.  

The Veteran testified at a Board hearing at the RO in June 2012.  

The issues on appeal were last before the Board in August 2012 when they were remanded for additional evidentiary development.   


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 1999 to November 1999 and from October 2001 to October 2002.

2.	On April 1, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
L. M. Barnard
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


